DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 5-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 5 and 10 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2014/0097893 and US 2009/0134913. 
The improvement comprises:
US 2014/0097893 is considered as the closest prior art that teaches a wireless communication system (Fig.1) comprising:
a transmit (TX) circuit (Fig.1 elements 1-3 and para.33), arranged to receive a TX baseband signal (Fig.1 elements Iin and Qin and para.33), generate a radio-frequency (RF) signal according to the TX baseband signal (Fig.1 element 2 output and para.33), and output the RF signal via a power amplifier (PA) (Fig.1 element 3 output and para.33);
an envelope tracking circuit (Fig.1 elements 4-6 and para.33), arranged to derive an envelope input from the TX baseband signal (Fig.1 
an amplifier circuit (Fig.1 element 6 and para.33), arranged to receive an envelope input (Fig.1 element 5 output and para.38), generate a modulated supply voltage according to the envelope input (Fig.1 element Power Supply voltage and para.39), and provide the modulated supply voltage to a power amplifier (Fig.1 element Power Supply voltage and para.39); and
a receive (RX) circuit (Fig.1 elements 7-9 and para.37-38), arranged to receive an output of the PA (Fig.1 element Passband OFDM signal and para.37), and derive an RX baseband signal from the output of the PA (Fig.1 element 7, Iout and Qout and para.37).

US 2009/0134913 teaches a signal comparison circuit comprising:
a zero peaking circuit, coupled to the amplifier circuit and arranged to apply zero peaking to the amplifier circuit, where said zero peaking inserts a zero at a frequency (Fig.5 element 301 and para.25 and 27, where the amplifier 301 is a zero-peaking amplifier (para.25));

wherein the zero peaking circuit comprises:
a frequency adjustment circuit, arranged to adjust the frequency of the zero inserted by said zero peaking (Fig.5 elements (C1, VR1) and (C2, VR2) and para.27, where as VR1 or VR2 changes, the zero of the frequency response of the zero peaking amplifier 301 will be changed. Hsiung’s reference); and 
a gain adjustment circuit, arranged to adjust a gain introduced by the zero inserted by said zero peaking (Fig.5 elements VR1 and VR2 and para.27, where as VR1 or VR2 changes, the gain of the zero peaking amplifier 301 will be changed. Hsiung’s reference).

With regard Claim 5, US 2014/0097893 and in view of 2009/0134913 fails to teach the limitation of "an envelope tracking calibration circuit, arranged to calibrate the adjustable zero peaking circuit by analyzing the RX baseband signal." as recited in claim 5.

With regard Claim 10, US 2014/0097893 and in view of 2009/0134913 fails to teach the limitation of "calibrating said zero peaking by analyzing the RX baseband signal." as recited in claim 5.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 2016/0249300 is cited because they are put pertinent to the calibration of a closed-loop envelop tracking system for a power amplifier of a wireless transmitter using standardized modulation signals. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633